The Gutta Percha  Rubber Manufacturing Company brought this suit against the city of Cleburne, a municipal corporation, on two promissory notes for the sum of $825 each. In addition to a general demurrer, several special exceptions and a general denial, the defendant pleaded specially that the notes were given in part payment for certain fire hose, and that the plaintiff had breached its contract of warranty in reference thereto. It was also alleged that the execution of the notes created a debt within the meaning of article 2, sec. 5 of our State Constitution, and was invalid because at the time of creating the debt provision was not made for its payment, as required by the Constitution.
The trial resulted in a verdict and judgment for the plaintiff for the full amount of the two notes, and the defendant has appealed.
On account of the volume of business pending in this court, if for no other reason, we shall not undertake to discuss in this opinion the numerous questions presented in appellant's brief.
There may be some merit in the assignment of error which complains of the eighth paragraph of the court's charge, on the subject of contributory *Page 606 
negligence. Some of the language used in that paragraph is rather vague and confusing, and we suggest that it be made more definite upon another trial.
We decide against the appellant on all the other questions presented, except the one raised by the seventh assignment, which complains of the third paragraph of the court's charge which reads as follows:
"3. As to the second note in question you will find for the plaintiff the amount of the principal thereof with interest thereon at five percent per annum from October 16, 1900, unless you find for the defendant on its plea of failure of consideration submitted hereafter in paragraphs six and seven of this charge and unless you find for the defendant on its plea of the invalidity of said note submitted hereafter in paragraph four of this charge."
This charge is complained of because it required the jury to find for the plaintiff, unless the defendant had established both of its defenses, when under the law, the establishment of either defense would result in defeating, in part, at least, the claim asserted by the plaintiff. Appellant's contention is correct, and the charge is subject to the criticism urged against it. Counsel for appellee contend that subsequent portions of the charge corrected the paragraph referred to, and therefore, reversible error is not shown. Subsequent paragraphs of the charge, in effect, state the law differently, but they do not refer to or, in terms, attempt to modify or correct the paragraph complained of. In this respect the case is quite similar to International  G. N. Ry. Co. v. Lehman, 3 Texas Ct. Rep., 866, which was reversed on account of a similar error. See, also, San Antonio  A. P. Ry. v. Robinson, 73 Tex. 277; Baker v. Ashe, 80 Tex. 361; Pound v. Turck, 95 U.S. 461; Sullivan v. Hannibal  S. T. Ry., 88 Mo., 169.
On account of the error referred to, the judgment is reversed and the cause remanded.
Reversed and remanded.